UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


ERYN PRESSLEY, #33671-177                       §
                                                §
versus                                          §   CIVIL ACTION NO. 4:19-CV-408
                                                §   CRIMINAL ACTION NO. 4:17CR00196-001
UNITED STATES OF AMERICA                        §

                                   ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Christine A. Nowak, who issued a Report and Recommendation concluding that Eryn

Pressley’s Motion to Vacate, Set Aside or Correct Sentence by a Person in Federal Custody (#1)

pursuant to 28 U.S.C. § 2255 should be dismissed. The Report and Recommendation of the

Magistrate Judge, which contains proposed findings of fact and recommendations for the

disposition of such action, has been presented for consideration, and no objections thereto having

been timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct, and adopts same as the findings and conclusions of the Court.

         It is accordingly ORDERED that Pressley’s Motion to Vacate, Set Aside or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DISMISSED

without prejudice. A certificate of appealability is DENIED. All motions by either party not

previously ruled upon are DENIED.

         SIGNED at Beaumont, Texas, this 5th day of July, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
